Citation Nr: 0305998	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-17 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1969 to 
February 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Nashville, Tennessee.  

By a March 2001 action, the Board remanded this case for 
additional development.


FINDING OF FACT

The appellant does not have PTSD.   


CONCLUSION OF LAW

The appellant does not have PTSD that is the result of 
disease or injury incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 and 4.125 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's DD 214, Certificate of Release or Discharge 
from Active Duty, shows that he served in the United States 
Marine Corps from April 1969 to February 1971.  The 
appellant's Military Occupational Specialty (MOS) was as an 
auto mechanic.  He received the Vietnam Service Medal, the 
National Defense Service Medal, and the Vietnam Campaign 
Medal.  

The appellant's service medical records are negative for any 
complaints or findings of PTSD.  The records include Form 
1070, Offenses and Punishments, dated in September 1970, 
which shows that the appellant had, without authority, been 
absent from his place of duty.  The appellant also 
demonstrated disrespect toward a superior noncommissioned 
officer.  The appellant was fined 32 dollars.  The 
appellant's separation examination, dated in February 1971, 
shows that the appellant was clinically evaluated as normal 
for psychiatric purposes.  

In the appellant's Notice of Disagreement (NOD), dated in 
August 1998, the appellant stated that while he was serving 
in Vietnam, a good friend of his was killed.  The appellant 
indicated that his friend's name was Mr. R.H.

In a letter to the RO from Mr. F.G., Department of the Navy, 
Headquarters United States Marine Corps, Marine Corps 
Historical Center, dated in June 1999, Mr. G. stated that in 
response to the appellant's contentions regarding incidents 
from his service with Headquarters Battalion, 1st Marine 
Division, during the period of time from November 1969 to 
October 1970, and with the Truck Company, Headquarters & 
Service Battalion, 3rd Force Service Regiment (FSR), during 
the period of time from October 1970 to February 1971, Marine 
Corps operational records, called command chronologies, were 
iterated monthly at the battalion/squadron echelon (and 
above) when in combat, semiannually when not in combat.  Mr. 
G. noted that there were no separate "company-echelon" 
records from the 3d FSR.  Mr. G. also enclosed the 
battalions' command chronologies covering the requested 
periods.  

A Veteran Identification Data record, dated in September 
1999, shows that Mr. R.H. died in April 1970.  

In February 2001, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that while he was stationed in Vietnam, his MOS was 
an auto mechanic during the day and as a "guard of the LT at 
night."  (Transcript (T.) at page (pg. 3)  The appellant 
stated that he did not engage in combat and only encountered 
some "incoming rounds of rockets."  (Id.)  He indicated 
that one of his friends went AWOL (absent without leave), and 
was killed.  (T. at pg. 4).  The appellant noted that he 
attended his friend's funeral, but that his company was mad 
at him for going.  (Id.)  According to the appellant, while 
he was in Vietnam, he started to experience anxiety.  (T. at 
pages (pgs.) 4 & 5)  However, the appellant reported that he 
did not seek treatment for his psychiatric problems either 
during service or after his discharge.  (T. at pgs. 5 & 6)  

In May 2002, the appellant underwent a VA PTSD examination 
which was conducted by T.W.H., Ph.D., a staff psychologist.  
In the examination report, Dr. H. noted that the appellant 
basically described four events from his period of service in 
Vietnam, that he felt were traumatic.  The appellant stated 
that incoming mortar rounds hit very close to his bunk on 
several occasions.  However, he denied that anyone was ever 
injured or killed by those mortars.  The appellant also 
indicated that he went on patrol almost every night, which 
required him, and three or four other soldiers, to go a mile 
or so outside the secure area.  He reported experiencing 
extreme fear associated with patrol duty, and that he had 
particular concern that he would need to return to the base 
quickly and would be shot by his own people.  However, Dr. H. 
noted that the appellant never experienced such an event, and 
that apparently, the appellant never engaged the enemy.  The 
appellant further revealed that he saw trucks bringing in 
dead bodies.  In addition, he also described an incident in 
which his best friend was killed outside of the base.  The 
appellant stated that his friend was AWOL and was shot in the 
back.  He noted that he and others were encouraged not to 
attend the service for his friend, and his commanding officer 
made the comment that the deceased soldier was worthless.  
According to the appellant, he did attend the funeral, and he 
noted that some people were laughing and making fun of the 
deceased soldier during the service.   The appellant 
described that event as traumatic and he indicated that he 
cried for weeks.  

In the May 2002 VA PTSD examination report, Dr. H. stated 
that upon a review of the appellant's claims file, it was not 
possible to verify most of the appellant's information.  Dr. 
H. indicated that there was a document that confirmed the 
death of Mr. R.H. in April 1970, and that was the name the 
appellant gave as the soldier who was killed.  Dr. H. noted 
that the battle command chronologies for the 1st Marine 
Division were also included from June 1969 to June 1971, but 
that the narrative for April 1970, the month in which Mr. H. 
was killed, did not include a sequential listing of 
significant events.  According to Dr. H., the battle command 
chronologies did not provide helpful information related to 
the claimed traumatic event.  However, Dr. H. reported that 
the battle command records for the other months the appellant 
was in Vietnam did document that there was some limited 
engagement with the enemy.  According to Dr. H., the 
appellant's military history was otherwise unremarkable 
except for an incident in September 1970 in which the 
appellant got into an argument with his superior and received 
article 15 punishment.  Dr. H. stated that the appellant's 
overall level of traumatic exposure appeared to be moderate 
based on frequency, but mild to moderate based on intensity.  

According to a May 2002 VA PTSD examination report, the 
appellant stated that he had experienced severe interpersonal 
problems since leaving the military.  The appellant indicated 
that primarily, he experienced anxiety and chronic anger 
whenever he was required to interact with others.  He noted 
that he actively avoided crowds and that he became irritated 
with the smallest inconvenience.  According to the appellant, 
he become verbally aggressive at times.  However, the 
appellant stated that he did not have significant problems 
with physically aggressive behavior, with the exception of 
one incident involving his nephew when he got into a 
fistfight.  The appellant reported that he often felt 
isolated from others and had difficulty establishing close, 
interpersonal relationships.  He admitted to chronic heavy 
use of alcohol, but he only admitted to minimal consequences 
related to his drinking.  The appellant stated that he had 
one drinking-under-the-influence charge several years ago, 
but that he beat it in court.  He indicated that he never 
drank while he was working and he denied that drinking had 
ever affected his work.  The appellant noted that he drank 
about three cases of beer a week, and that his wife wanted 
him to quit.  According to the appellant, he tried to quit 
several times by attending alcoholics anonymous meetings, but 
he noted that he disliked the meetings and had never been 
able to maintain much sobriety.  The appellant stated that he 
experienced frequent intrusive thoughts about Vietnam, 
particularly with regard to the death of his friend, and that 
he felt anger and sadness when those thoughts occurred.  He 
indicated that he also had nightmares about Vietnam, which 
usually involved his being isolated in the bush and trying to 
get to safety.  The appellant noted that he would wake up in 
an agitated state, covered with sweat.  He stated that he 
actively avoided anything having to do with Vietnam or the 
military.  According to the appellant, he also had an 
exaggerated startle response.  

In regard to the appellant's employment, the appellant stated 
that since his discharge from the military, he had worked in 
phone installation for five employers.  The appellant 
indicated that he had never been fired, but that he had quit 
a job once because he and his boss did not get along.  He 
noted that he had worked mostly in isolation, and that he 
avoided contact with co-workers.  According to the appellant, 
he was married to his third wife.  The appellant reported 
that his first two marriages ended in divorce, and that he 
had one son from his first marriage.  He indicated that he 
avoided developing close relationships with extended family 
or friends, but that he had maintained a stable relationship 
with his son.  

Upon mental status evaluation, the appellant was well groomed 
and neatly dressed.  Dr. H. noted that the appellant was 
cooperative, but that he appeared mildly agitated throughout 
the interview.  There was a note of anger and sarcasm in his 
speech.  He answered all of the questions, but elaboration 
was somewhat minimal.  The appellant appeared to answer in a 
straightforward manner, and his responses were often rather 
blunt and to the point.  He was alert and fully oriented, and 
attention and concentration were not impaired in casual 
conversation.  Memory appeared relatively intact.  Thought 
processes were well organized, and he was goal directed.  
Thought content was significant for a general disdain for 
most people.  The appellant did not voice any delusions or 
paranoid ideation, but he did indicate that he became 
irritated with other people in almost every social situation.  
He denied symptoms of psychosis and Dr. H. noted that no such 
symptoms were detected during the interview.  The appellant 
admitted to some thoughts of suicide during his previous 
divorces, but he denied any current or recent suicidal or 
homicidal ideation.  

During the appellant's May 2002 VA PTSD examination, the 
appellant underwent psychological testing.  Dr. H. indicated 
that the results from the Personality Assessment Inventory 
(PAI) were affected by what appeared to be a tendency to deny 
the significance of problems with alcohol.  However, Dr. H. 
stated that there did not appear to be any overall tendency 
by the appellant to portray himself in a more negative or 
positive light than would be warranted.  According to Dr. H., 
the appellant's profile was deemed valid for cautious 
interpretation, and it highlighted problems with alcohol 
abuse, anxiety, memories of traumatic events, emotional 
liability, mood swings, anger, and impulsivity.  Diagnostic 
hypotheses included alcohol dependence, major depressive 
disorder, PTSD, and borderline personality disorder.  

Following the appellant's mental status evaluation and a 
review of his psychological testing, Dr. H. stated that in 
regard to an assessment, the appellant's differential 
diagnosis was problematic.  Dr. H. indicated that the 
appellant experienced symptoms of PTSD to include the 
following:  (1) avoidance, as evidenced by efforts to avoid 
thoughts, feelings, or conversations associated with events 
which occurred in Vietnam, and efforts to avoid activities, 
places, or people that aroused recollections of Vietnam, with 
markedly diminished interest in activities, feelings of 
detachment or estrangement from others, and restricted range 
of affect, (2) symptoms of arousal as evidenced by 
exaggerated startle response, (3) difficulty falling and 
staying asleep, and (4) irritability and outbursts of anger.  
According to Dr. H., the problematic aspect of the 
appellant's diagnosis was in the character of the events 
which the appellant claimed were traumatic.  Dr. H. noted 
that the appellant did not actually engage in combat 
experiences, but that he claimed that the combination of 
incoming mortars, patrol duty outside a secure area, the 
death of his friend, and the service for his friend which he 
perceived as disrespectful, were all traumatic for him.  Dr. 
H. stated that it appeared that the appellant's response 
involved intense fear and helplessness.  In addition, the 
appellant had recurrent and intrusive distressing 
recollections of the events, recurrent distressing dreams 
about the events, and intense distress at exposure to cues 
that symbolized the event.  According to Dr. H., although the 
appellant's stressors were only mild to moderate in 
intensity, the effect for the appellant was one of 
significant distress.  As such, Dr. H. indicated that based 
on the appellant's own report of those events, a diagnosis of 
PTSD was warranted.  However, Dr. H. noted that the appellant 
also met the criteria for a diagnosis of dysthymia, alcohol 
dependence, and personality disorder, NOS (not otherwise 
specified).  According to Dr. H., it was important to note 
that the appellant's dysthymia, alcohol dependence, and 
personality disorder had all contributed to his impaired 
functioning in conjunction with his PTSD.  Dr. H. also 
reported that the appellant's alcohol dependence appeared to 
be primarily the result of attempts to cope with his PTSD and 
dysthymia.  Thus, the diagnoses were the following: (Axis I) 
(a) alcohol dependence, (b) PTSD, chronic, (c) dysthymia, 
(Axis II) personality disorder, NOS, with borderline 
paranoid, obsessive-compulsive, and avoidant features, (Axis 
IV) other psychosocial and environmental problems associated 
with previously experienced trauma, and (Axis V) Global 
Assessment of Functioning (GAF) score of 60.  

In December 2002, a VA PTSD examination was conducted by 
M.W.P., M.D., a staff psychiatrist.  Dr. P. stated that he 
had reviewed the appellant's claims file, to specifically 
include the May 2002 VA PTSD examination report.  Dr. P. 
indicated that when he asked the appellant if he had engaged 
in combat while he was stationed in Vietnam, the appellant 
replied that he had, but that "anywhere over there was 
active combat."  Dr. P. indicated that although the 
appellant stated that he had been in combat, he was very 
frank about the fact that he did not do any shooting, and 
specific about the fact that he never shot anyone.  According 
to Dr. P., the appellant never actually engaged the enemy.  
Nonetheless, the appellant stated that "you would have to do 
something every now and then," which Dr. P. took to mean 
that sometimes the appellant would have to shoot his gun.  
The appellant indicted that he was stationed at Headquarters 
Battalion where there were a lot of mortar rounds.  He noted 
that a friend of his was killed and that his superior did not 
want anyone to attend the funeral.  

In the December 2002 VA PTSD examination report, Dr. P. 
stated that when he asked the appellant when he had first 
become aware that he needed help, the appellant responded 
that he realized several years ago, when he decided to commit 
suicide, that he needed help.  The appellant also indicated 
that the other day, his wife threatened to leave him if he 
did not get help.  He noted that he lived with his third wife 
in a house on which he made payments.  According to the 
appellant, he had friends and enjoyed spending time with them 
drinking and partying.  He reported that he enjoyed fishing 
and camping and going to the lake with his friends, and he 
denied any change in his ability to enjoy those activities.  
The appellant stated that he drank up to one case of beer per 
day, according to how depressed he was.  He noted that 
sometimes, he did not drink anything until the weekend.  The 
appellant indicated that he had problems in his relationships 
as a result of arguments and what he did under the influence 
of alcohol.  According to the appellant, approximately three 
years earlier, he attended alcoholic anonymous meetings twice 
weekly, but he stopped attending because he did not think 
that he was one of them.  He revealed that he did not feel 
that he had ever had any occupational problems as a result of 
alcohol use.  

In response to a review of psychiatric symptoms, the 
appellant endorsed ongoing feelings of nervousness, with 
occasional palpitations, worry, fear, tension, and decrease 
in memory and concentration.  He denied tremulousness, 
shortness of breath, or chest pain.  The appellant also 
denied any history of obsessions, compulsions, phobias, 
rituals, or checking behavior.  He provided no history 
suggesting dissociative episodes, daytime intrusive thoughts 
about Vietnam or his military service.  The appellant 
endorsed an easy startle reflex.  He stated that he did not 
watch war movies, but Dr. P. noted that there was no other 
specific evidence of avoidance behavior.  The appellant 
endorsed a depressed mood and crying spells approximately 
every other day.  He indicated that he had suicidal and 
existential thoughts, but that he had no specific plan other 
than using a gun to kill himself.  The appellant denied any 
history of suicide attempts, and he had no history of self-
destructive or cutting behavior or homicidal ideation.  He 
also denied any history of paranoid symptoms, delusions, or 
bizarre thoughts.  According to the appellant, he slept no 
more than three to four hours per night, and that he was 
awakened by nightmares no more frequently than approximately 
two nights per month.  The appellant reported that his 
nightmares consisted exclusively of being all about tornados.

Upon mental status evaluation, the appellant was pleasant and 
cooperative, and made fair eye contact.  The appellant was 
casually, but neatly dressed and well groomed.  His affect 
was neutral for most of the examination, except when he spoke 
of problems in his marriage.  Dr. P. also stated that the 
appellant's affect was mildly dysphoric and appropriate to 
the content of the interview, although surprisingly 
nonchalant, given the present claim of PTSD.  Dr. P. noted 
that the appellant's mood was, by his own description, 
"stressed."  The appellant was alert and oriented to 
person, place, time, and situation.  There was no unusual 
psychomotor activity, gestures, or behavior.  There was no 
deficit of cognition, memory, learning, or attention.  
Thought was coherent and logical without flight of ideas or 
loose associations.  There was no suicidal or homicidal 
ideation, and there was no evidence that the appellant was 
experiencing auditory or visual hallucinations, delusions, 
paranoid, or psychotic thought.  The appellant's judgment was 
good.  

Following the mental status evaluation, Dr. P. diagnosed the 
appellant with the following: (Axis I) (a) alcohol dependence 
(primary diagnosis) (b) marital problems, (Axis IV) (a) 
pending disability claim, (b) layoff from long-term 
employment, (c) marital problems, (d) chronic alcohol use, 
(Axis V) highest GAF score in the past year was 51-60, with 
moderate symptoms; current GAF score was 51-60.  Dr. P. 
stated that in the May 2002 VA PTSD examination report, Dr. 
H. commented on "problems in differential diagnosis."  Dr. 
P. indicated that in the present examination, the appellant 
again endorsed numerous psychiatric symptoms.  However, Dr. 
P. reported that it was his opinion that the appellant did 
not have PTSD or any other anxiety disorder.  Dr. P. further 
stated that it was also his opinion that the appellant's 
primary diagnosis was alcohol dependence.  According to Dr. 
P., throughout the interview, the appellant offered repeated 
clues about his long-term and ongoing use of alcohol, and the 
effects of such use, even to the extent of hinting at some 
insight into his own denial of being "one of them" (in 
alcoholics anonymous).  Dr. P. noted that to ignore the 
diagnosis of alcohol dependence and its prominence would be a 
disservice to the appellant.  Dr. P. stated that the 
stressors that the appellant described, and to which he 
attributed current symptoms, were unconvincing.  Dr. P. 
indicated that while he understood that the appellant nursed 
a good deal of anger about the way he felt he was treated in 
the Marine Corps, the stressors that the appellant reported 
were not of a nature, quality, or severity to make a 
diagnosis of PTSD.  Dr. P. reported that even in the presence 
of alcohol dependence, the appellant had apparently 
maintained consistent and long-term employment.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service." 38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in- 
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2002).  The Board notes that under 38 C.F.R. § 
4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 4.125 
(2002).

In the instant case, the appellant contends that while he was 
stationed in Vietnam, he experienced approximately four 
events that he felt were traumatic.  The appellant maintains 
that he currently suffers from PTSD attributable to those in-
service events.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his own opinion that he 
currently suffers from PTSD which is related to his period of 
active service, is not competent evidence.  

In this case, the Board finds that the preponderance of the 
evidence is against the claim of service connection for PTSD.  
In this regard, the Board notes that the appellant's service 
medical records are negative for any complaints or findings 
of PTSD.  In addition, the appellant's separation 
examination, dated in February1971, shows that at that time, 
the appellant was clinically evaluated as normal for 
psychiatric purposes.  Moreover, the Board recognizes that in 
the appellant's May 2002 VA PTSD psychological evaluation, 
Dr. H. diagnosed the appellant with PTSD.  In this regard, 
the Board notes that at first, Dr. H. had noted that the 
appellant's differential diagnoses were problematic.  It was 
noted that the difficulty with diagnosing PTSD was related to 
the character of the events which he claimed were traumatic.  
However, Dr. H. ultimately concluded that although the 
appellant's stressors were only mild to moderate in 
intensity, the effect for the appellant was one of 
significant distress and, as such, a diagnosis of PTSD was 
warranted.  

This diagnosis is contradicted by the VA psychiatrist who, 
after reviewing the entire file, including the psychological 
evaluation, diagnosed only alcohol dependence and dysthymia.  
It was specifically noted that the appellant did not have 
PTSD or any other anxiety disorder.  Dr. P. recognized that 
the appellant had been previously diagnosed with PTSD at the 
May 2002 VA PTSD examination.  However, Dr. P. stated that in 
the May 2002 VA PTSD examination report, Dr. H. had commented 
on "problems in differential diagnosis."  Dr. P. indicated 
that the veteran endorsed numerous psychiatric symptoms, but 
that the stressors that the appellant described, and to which 
he attributed current symptoms, were unconvincing.  Dr. P. 
indicated that while he understood that the appellant nursed 
a good deal of anger about the way he felt he was treated in 
the Marine Corps, the stressors that the appellant reported 
were not of a nature, quality, or severity to make a 
diagnosis of PTSD.  Such a conclusion appears consistent with 
the absence or regularly recurring intrusive thoughts of 
traumatic in-service experiences.  Consequently, the Board 
gives greater weight the Dr. P's opinion.  Dr. P. is a 
psychiatrist with more training and expertise in differential 
diagnoses, and his conclusion that the veteran does not have 
PTSD is consistent with the entire record.  Even Dr. H. 
recognized a problem with making such a diagnosis.  Thus, in 
light of the foregoing, the Board concludes that the totality 
of the medical evidence of record does not show that the 
appellant has PTSD.  The preponderance of the evidence is 
therefore against the claim.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  It is the Board's conclusion that 
the new law does not preclude the Board from proceeding to an 
adjudication of the claim addressed above.  The Board finds 
that further action by the RO in accordance with the VCAA is 
not necessary in this case.  This is so because the 
requirements of the law have been satisfied. 

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  In this 
regard, the Board notes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  The evidence 
of record includes the appellant's service medical records, a 
letter to the RO from Mr. G., Department of the Navy, 
Headquarters United States Marine Corps, Marine Corps 
Historical Center, dated in June 1999, a May 2002 VA 
examination report, and a December 2002 VA examination 
report.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim, including at a hearing before the undersigned 
Board member.  Moreover, in the Board's March 2001 remand 
decision and in a letter from the RO to the appellant, dated 
in April 2002, the appellant was informed of the enactment of 
the VCAA and its content.  The Board also finds that the 
discussions in the rating decision, the statement of the 
case, the supplemental statement of the case, and in the 
letters sent to the appellant from the RO during the course 
of the appeal have informed him of the pertinent law and 
regulations, and information and evidence that would be 
needed to substantiate his claim.  See 38 U.S.C.A. § 5103 
(West 2002).  Additionally, these documents have indicated to 
the appellant what would be required of him, and what 
evidentiary development VA undertook on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
regard, the Board notes that in a March 2001 decision, the 
Board remanded this case.  As per the Board's remand 
decision, in May and December 2002, the appellant underwent 
VA PTSD examinations.  In addition, the Board further notes 
that in December 2002, the appellant submitted VA Form 21-
4138, Statement in Support of Claim, and noted that he 
planned to submit additional evidence and wished to wait 60 
days for further action on his appeal.  However, the Board 
notes that the evidence of record is negative for any 
additional evidence from the appellant, and the 60-day time 
period has expired.  Consequently, the Board concludes that 
the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  


ORDER

Entitlement to service connection for PTSD is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

